DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 04/22/2021.

Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-5, 8 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (US 2016/0315901).

As to claims 1 and 14, Clark discloses the invention as claimed, including an information processing apparatus including a controller configured to perform: 
obtaining, among posts of a first user to a social networking service, a first post (671A, Fig. 6B; 876, Fig. 8B; 976B, Fig. 9B) related to a first service that can be provided to the first user (¶0005, “The obtained data can include thread conversation data (e.g., keywords in textual messages exchanged via the messenger application)”; ¶0053, “the content of the communication thread between the two users, such as textual keywords "Grand Canyon" in the textual message 671A, or "San Jose" in the textual message 671B”; ¶0054; ¶0064, “the text "my plane just landed at SJC" in the textual message 876”; ¶0071, “upon encountering the word "Italian" in textual message 976B”); and 
transmitting, to the social networking service, information for providing the first service corresponding to the first post to the first user (672A-672B, Fig. 6B; 877-878, Fig. 8B; 978, Fig. 9B; ¶0054, “the plug-in 114 has used the tailoring data (e.g., the keywords "Grand Canyon" that are part of the thread text 671A, or GPS data provided by Bob's client device) to infer that Bob is currently at the Grand Canyon…obtaining the enhanced advertisement depicted in area 672B, and the thread-native advertisement rendered as text 672A within the frame itself”; ¶0056, “the messenger server 100 may, in whole or in part, obtain 605 the ad-tailoring data from the 

As to claim 2, Clark discloses the information processing apparatus according to claim 1, wherein in cases where the first post is a message about a service associated with a second user (140, Fig. 1) followed by the first user (110, Fig. 1) as the first service, the controller transmits, to an account of the second user via the social networking service, information for the second user to provide the first service corresponding to the first post to the first user (Fig. 1; ¶0025, “third-party servers 140 providing services 141 accessible to applications via an API. Examples of possible services include, for example, video streaming, cab reservations, venue or item recommendations, social networks, and the like. The various plug-ins 114 may be designed to provide access to the services 141 of the third-party servers 140 within the supplemented instances 111A of the messenger application”; ¶0047, “an account”; ¶0050, “user has an account on such a system”; ¶0053; ¶0054; ¶0064; ¶0071).

As to claim 3, Clark discloses the information processing apparatus according to claim 1, wherein the controller performs: transmitting, to an account of the first user via the social networking service, an inquiry about whether or not to receive the first service corresponding to the first post; and transmitting, to an account of a second user via the social networking service, information for the second user to provide the first service corresponding to the first post to the first user, when there is a response from the account of the first user to the effect that the first user receives the first service corresponding to the first post (¶0025; ¶0047; ¶0050; ¶0070, “the plug-in 114 lists the obtained location information within the content area 220, so that the first user 305 can further edit it, specify that it not be part of the recommendation request, or the like. The plug-in 114 can further supplement the user interface provided in the control area to allow the user to specify other recommendation request parameters”).

As to claim 4, Clark discloses the information processing apparatus according to claim 1, wherein in cases where the first post is a message about a desire to deliver a taxi and indicates, as the first service, a service to deliver the taxi, the controller transmits information for delivering a taxi to the first user to an account of a taxi company that is the second user followed by the first user via the social networking service (Fig. 8B shows 877[Cab service]: Your cab to SJC is on the way. ETA 7:05 PM”, 878[Cab service]: Your cab is now 5 minutes away from SJC; ¶0025, “third-party servers 140 providing services 141 accessible to applications via an API. Examples of possible services include, for example, video streaming, cab reservations, venue or item recommendations, social networks, and the like”; ¶0061, “FIGS. 8A and 8B (illustrating the sending of a product or service--specifically, a cab--to 

As to claim 5, Clark discloses the information processing apparatus according to claim 4, wherein the controller transmits information about a fare or a required time when using the taxi to an account of the first user via the social networking service (Fig. 8B shows 877[Cab service]: Your cab to SJC is on the way. ETA 7:05 PM”, 878[Cab service]: Your cab is now 5 minutes away from SJC; ¶0061, “FIGS. 8A and 8B (illustrating the sending of a product or service--specifically, a cab--to the given location”).

As to claim 8, Clark discloses the information processing apparatus according to claim 1, wherein in cases where the first post includes a message and an image about a warning displayed on a display unit of a vehicle of the first user and indicates, as the first service, a service to provide advice about the warning displayed on the display unit of the vehicle, the controller transmits information for providing advice to the first user to the social networking service (Fig. 8B shows 877[Cab service]: Your cab to SJC is on the way. ETA 7:05 PM”, 878[Cab service]: Your cab is now 5 minutes away from SJC; ¶0025, “third-party servers 140 providing services 141 accessible to applications via an API. Examples of possible services include, for example, video streaming, cab reservations, venue or item recommendations, social networks, and the like. The various plug-ins 114 may be designed to provide access to the services 141 of the third-party servers 140 within the supplemented instances 111A of the messenger application”; ¶0061, “FIGS. 8A and 8B 

As to claim 13, Clark discloses the information processing apparatus according to claim 1, wherein in cases where the first user posts an evaluation of the first service to the social networking service after using the first service, the controller provides an incentive to the first user (It is noted that the organization server 140 provides a plurality of business services, which can offer incentives, such as points, discount coupons or special promotions).

As to claim 15, it is rejected for the same reasons set forth in claim 2 above.

As to claim 16, it is rejected for the same reasons set forth in claim 3 above.

As to claim 17, it is rejected for the same reasons set forth in claim 1 above. In addition, Clark discloses a non-transitory storage medium storing a program therein for causing a computer to perform (claims 18-20).

As to claim 18, it is rejected for the same reasons set forth in claim 2 above.

As to claim 19, it is rejected for the same reasons set forth in claim 3 above.

As to claim 20, Clark discloses the non-transitory storage medium according to claim 17, wherein the computer is caused to transmit the first service corresponding to the first post to an account of the first user via the social networking service (672A-672B, Fig. 6B; 877-878, Fig. 8B; 978, Fig. 9B; ¶0054, “the plug-in 114 has used the tailoring data (e.g., the keywords "Grand Canyon" that are part of the thread text 671A, or GPS data provided by Bob's client device) to infer that Bob is currently at the Grand Canyon…obtaining the enhanced advertisement depicted in area 672B, and the thread-native advertisement rendered as text 672A within the frame itself”; ¶0056, “the messenger server 100 may, in whole or in part, obtain 605 the ad-tailoring data from the instances 111, and select and provide advertisements to the instances based on the ad-tailoring data”; ¶0061, “FIGS. 8A and 8B (illustrating the sending of a product or service--specifically, a cab--to the given location”; ¶0072, “the thread-native content representing the recommendation is the textual message 978, which lists a restaurant whose having Italian cuisine, a location nearby to the locations of both of the users 305, 310 in the thread, and a high user rating)”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2016/0315901), in view of Xie et al. (US 2019/0068526).

As to claims 6-7 and 9-12, although Clark discloses service provider (140, Fig. 1) that provides a plurality of services (141, Fig. 1; ¶0025, “third-party servers 140 providing services 141 accessible to applications via an API. Examples of possible services include, for example, video streaming, cab reservations, venue or item recommendations, social networks, and the like…”; ¶0053; ¶0054; ¶0064; ¶0071), Clark does not specifically disclose wherein in cases where the first post is a message about a failure of a vehicle of the first user and indicates, as the first service, a service to provide advice about the failure of the vehicle, the controller transmits information for providing advice to the first user to the social networking service; wherein in cases where the first post includes a message and an image about a failure of a vehicle of the first user and indicates, as the first service, a service to provide advice about the failure of the vehicle, the controller transmits information for providing advice to the first user to the social networking service; wherein in cases where the first post includes a message and an image about a warning displayed on a display unit of a vehicle of the first user and indicates, as the first service, a service to provide advice about the warning displayed on the display unit of the vehicle, the controller transmits information for providing advice to the first user to the social networking service; wherein in cases 
However, Xie discloses wherein in cases where the first post is a message about a failure of a vehicle of the first user and indicates, as the first service, a service to provide advice about the failure of the vehicle, the controller transmits information for providing advice to the first user to the social networking service (Figs. 2-3; ¶0043, “the helper bot may be programmed with logic to provide problem-solving conversations in connection with the management of advertising campaigns or social networking pages and profiles”; ¶0056, “the helper bot may be leveraged to provide solutions such as real-time help for a variety of situations, intelligent FAQs or wherein in cases where the first post includes a message and an image about a failure of a vehicle of the first user and indicates, as the first service, a service to provide advice about the failure of the vehicle, the controller transmits information for providing advice to the first user to the social networking service (Figs. 2-3; ¶0043, “the helper bot may be programmed with logic to provide problem-solving conversations in connection with the management of advertising campaigns or social networking pages and profiles”; ¶0056, “the helper bot may be leveraged to provide solutions such as real-time help for a variety of situations, intelligent FAQs or searching, calls to action, or any situation in which the developers of a platform or service may be privy to information about capabilities or functionality that a user might want to employ, but for which the user might not know to look up a solution…”; ¶0121, “suggested taxi, ride sharing, or other local transportation options”); wherein in cases where the first post is a message about a desire to use car sharing or ride sharing and indicates, as the first service, a service to deliver car sharing or ride sharing, the controller transmits information for delivering a car to the first user to an account of an operating company of car sharing or ride sharing, which is the second user followed by the first user, via the social networking service (Fig. 2B shows consumer-to-business service; ¶0121, “nearby businesses may be suggested for messaging. Alternatively or additionally, businesses relevant to the user's current wherein in cases where the first post is a message about the birth of a child and indicates, as the first service, a service to sell vehicles capable of carrying the child, the controller transmits, to the social networking service, information for allowing the first user to purchase a vehicle capable of carrying the child (¶0044, “if a user posts a comment on a product manufacturer's page that evinces an intent to purchase the product, the bot may suggest to the page administrator that the administrator engage with the user”; ¶0066; ¶0067; ¶0093; ¶0218, “A business may provide a product catalog to a consumer-to-business service and the consumer-to-business service may therefore represent each of the products within the product in the social graph 538 with each product being in a distinct product node. A product node may comprise information relating to the product, such as pricing information, descriptive information, manufacturer information, availability information, and other relevant information”); wherein in cases where the first post is a message about the birth of a child and indicates, as the first service, a service to sell houses, the controller transmits, to the social networking service, information for allowing the first user to purchase a house (¶0044; ¶0067; ¶0093, “A retailer or reseller may sell multiple brands and may have different representations for different brands that they sell”; ¶0218, “A business may provide a product catalog to a consumer-to-business service and the consumer-to-business service may therefore represent each of the products within the product in the social graph 538 with each product being in a distinct product node. A product node may comprise information relating to the product, such as pricing information, descriptive wherein in cases where the first post is a message about suspension or delay of transportation and indicates, as the first service, a service to provide information about alternative transportation, the controller transmits, to the social networking service, information for providing information about alternative transportation to the first user (Figs. 2-3; ¶0043, “the helper bot may be programmed with logic to provide problem-solving conversations in connection with the management of advertising campaigns or social networking pages and profiles”; ¶0056, “the helper bot may be leveraged to provide solutions such as real-time help for a variety of situations, intelligent FAQs or searching, calls to action, or any situation in which the developers of a platform or service may be privy to information about capabilities or functionality that a user might want to employ, but for which the user might not know to look up a solution…”; ¶0121, “suggested taxi, ride sharing, or other local transportation options”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Clark to include the limitations above, as taught by Xie because it would increase the quality of service by providing services that can be triggered by real-time or asynchronous events, and supplying solutions such as real-time help for a variety of situations, intelligent FAQs or searching, calls to action (Xie, Abstract; ¶0043; ¶0056).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        November 6, 2021